DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 9, 2021:
Claims 1 and 14-23 are pending.
The previous 112 rejections have been withdrawn in light of the amendment.
Regarding the rejection under the Urano et al. references – US 2015/0295221 has been overcome by the statement regarding 102(b)(2)(C).  However, WO 2014/033806A1 is still applicable, as the reference is applied under 102(a)(1), and thus the 102(b)(2)(C) exception is not applicable.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment (clarification of the previous 112 issue).  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation "the planar shape of the diaphragm" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Since claims 14-23 are dependent upon claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/080518 (Urano et al.).  (Note: US 2015/0295221 is relied upon as the English translation of the WO document, as both correspond to the same PCT.)
	As the application is fully rejected below with prior art, only the rejection to the independent claim is set forth here for brevity’s sake of the rejection, and for compact prosecution (to resolve commonly owned/invented prior art issues).
	As to claim 1, Urano et al. teach a secondary battery comprising a current cut-off mechanism [68] provided in a current path between an external terminal [61]and an electrode inside a battery container [4], wherein the current cut-off mechanism is accommodated in the battery container, and includes a diaphragm [68] connected to the external terminal [61] and a current collector [21] having a planar shape (specifically base [22]) and being connected to the electrode, the current collector defines a concave portion (base [22] of the current collector [21]) on a surface opposing the diaphragm [60] having a planar shape which is formed in an elliptical shape, an oblong shape, or a shape with a .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038628 (Yamauchi et al.) in view of US 2008/0182159 (Mitani et al.).
	As to claim 1, Yamauchi et al. teach a secondary battery comprising a current cut-off mechanism (pressure sensitive elastic element [6]) provided in a current path between an external terminal [1] and an electrode inside a battery container (outer can [11] and sealing plate [3]), wherein the current cut-off mechanism [6] is accommodated in the battery container, and includes a diaphragm [6] connected to the external terminal (via sealing lead [5]) and a current collector (current collector tab [9] (specifically insert portion 
The current collector defines a portion (formed via holder [7], portion that holds interrupting foil [8], and current collecting tab [9] (specifically insert portion [9a])) on a surface opposing the diaphragm which is formed in an elliptical shape, an oblong shape, or a shape with a straight portion and curved portions at both ends of the straight portion having a width direction of the battery container as a long-side direction thereof (diaphragm [6] has a planar shape with a straight portion an curved portions at both ends of the straight portion having a width direction of the battery container as a long-side direction thereof), the planar shape of the current collector corresponding to the planar shape of the diaphragm [6] when viewed in a plan view (figs. 3a, 3b, 5).  (Note: At the very least, regarding any portion that does not have a planar shape– the shape is merely a change in shape which has been held to be obvious by the Office. See MPEP §2144.04(IV)(B).)
The diaphragm includes a bottom wall portion (flat part, upper portion of pressure sensitive elastic element [6]) and a protruding portion (portion adhered to [8]) from the outer side to the inner side of the battery container in a direction from a battery cover toward a bottom surface of a battery case (outer can [11]),Page 2 of 9Application No. 15/120,589 Attorney Docket No. 117487.69384USand the protruding portion is bonded to the current collector inside the concave portion (as the protruding portion of diaphragm [6] and [8] are welded in holder [7c]) (figs. 1b, 3a-3b, 0091).  
	Yamauchi et al. do not teach wherein the diaphragm includes a circumferential portion, a side wall portion, at least a part of the bottom wall portion is accommodated in 
	Mitani et al. teaches a similar structure regarding a diaphragm [2] having connection to a current collector (splitter [4] and joined portion [7]), sandwiched between the current collector ([4], [7]) and can [1] (similar structure of Yamauchi et al.’s sealing lead [5]) (fig. 2).  However, Mitani et al.’s diaphragm [2] includes a circumferential portion (crimped above [1]), a side wall portion (parallel to battery can [1]), at least a part of the bottom wall portion is accommodated in a portion of the current collector, which is a concave portion that includes a continuously inclined surface along the bottom wall portion of the diaphragm (shape made by splitter [4]) (fig. 2).  The substitution of Mitani et al.’s diaphragm structure (including a circumferential portion, a side wall portion, at least a part of the bottom wall portion is accommodated in a portion of the current collector, which is a concave portion that includes a continuously inclined surface along the bottom wall portion of the diaphragm) for Yamauchi et al.’s would yield the predictable result of providing a diaphragm for a cut-off mechanism.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a diaphragm including a circumferential portion, a side wall portion, at least a part of the bottom wall portion is accommodated in a concave portion, which Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 14, the combination renders this limitation obvious, as Mitani et al., relied upon the inclined surface, includes a concavely curved surface along the bottom wall portion (fig. 2).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 15, the combination would render the limitation obvious.  Yamauchi et al.’s portion ([7], [8], [9] (specifically insert portion [9a]) includes a stepped (as steps can be seen via fig. 3a).  Mitani et al. render obvious that the portion is a concave portion (see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake), would have the portion gradually deepening (from the circumferential portion toward a bonding portion to which the diaphragm is bonded) (as seen in the structure of fig. 2 with the slope of [4]). 
	As to claim 16, the combination renders the limitation obvious, as Yamauchi et al. teach the portion includes a fragile portion (interrupting foil [8]) which is broken when the diaphragm is deformed in a direction separating from the current collector [9] (specifically insert portion [9a]) (figs. 3a-b; para 0077, 0080).  (Mitani et al. render obvious that the portion is a concave portion.  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)

 	As to claim 19, Yamauchi et al. teach a conductive plate (sealing lead [5], which must be conductive, as fig. 3a indicates the current path traversing it) which is provided between the external terminal [1] and the diaphragm [6] and to which the circumferential portion of the diaphragm is bonded (welded), wherein the external terminal [1] includes a connection portion (lower portion of the terminal [1]) which passes through the battery container (sealing plate [3]) and the conductive plate (sealing lead [5]), and the connection portion includes a caulking portion (portion that interfaces with sealing lead [5]), which is enlarged in diameter on a surface of the conductive plate facing an inside of the battery container (sealing plate [3]), and the through-hole (vertical hole [1a] and vertical hole [1b]) communicating with a space between the conductive plate (sealing lead [5]) and the diaphragm [6] (figs. 2, 3a-3b; para 0086). 
	As to claim 20, Yamauchi et al. teach of an insulating member [4] which is disposed between each of the current collector ([7], [8], [9] (specifically insert portion [9a])) and the conductive plate (sealing lead [5]), and the battery container (sealing plate [3]), wherein a thickness of a thin portion of the insulating member between the conductive plate (sealing lead [5]) and the battery container (the flat plate part of the insulating plate [4]) is thinner than a thickness of a thick portion thereof between the current collector 

    PNG
    media_image1.png
    398
    664
    media_image1.png
    Greyscale

	As to claim 21, Yamauchi et al. teach the current collector includes a base portion (insert member [9a]) fixed to the insulating member (insulating plate [4]) (via current collecting holder [7]) and a breaking unit (interrupting foil [8]) connected to the base portion via a coupling portion (through-hole [9c]), and the breaking unit (interrupting foil [8]) is disposed closer to an inner side of the battery container (outer can [11] and sealing plate [3]) than the base portion [9a], and includes the portion (formed via holder [7], interrupting foil [8], and current collecting tab [9] (specifically insert portion [9a])) formed on a surface facing the outer side of the battery container (sealing plate [3]) (figs. 3, 5; para 0077).  (Mitani et al. render obvious that the portion is a concave portion.  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)
Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. in view Mitani et al., as applied to claims 1 and 16 above, further in view of US 2016/0072119 and/or WO 2014/033806 (Umeyama et al.).  (Note: Both newly cited references have the same disclosure, as they are drawn to the same PCT but have 
	As to claim 17, Yamauchi et al. teaches the diaphragm [6] is bonded to a bonding portion surrounded by the fragile portion (as attached to [8]) (figs. 3a-3b).
	Yamauchi et al. do not teach the fragile portion is provided using a notched portion formed in the concave portion.
	However, Umeyama et al. teach a diaphragm (current breaking valve [30]) bonded (welded) to a bonding portion surrounded by a fragile portion (thin portion [76], as denoted by circular notch [76]), the fragile portion is provided using a notched portion (circular notch [79]) formed in the concave portion (figs. 4-5; para 0079-0080, 0128).  Accordingly, the substitution of the interrupting foil (taught by Yamauchi et al.) for a fragile portion provided using a notched portion formed in the concave portion (taught by Umeyama et al.) would have yielded the predictable result of providing a fragile portion that breaks under pressure.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute one fragile portion for another (i.e. a fragile portion provided using a notched portion formed in the concave portion for an interrupting foil), as the substitution would have yielded the predictable result of acting as a fragile portion that breaks under pressure.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  

	However, Umeyama et al. teach of a similar diaphragm (current breaking valve [30]), which is made of an aluminum or an aluminum alloy (fig. 4; para 0082).  The motivation for using aluminum or aluminum alloy as the diaphragm is that they are highly conductive (para 0082).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to use aluminum or aluminum alloy as the diaphragm to ensure that the diaphragm is highly conductive.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum or aluminum alloy as the diaphragm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Claims 1, 14-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. in view of Umeyama et al. and Mitani et al. 
	As to claim 1, Yamauchi et al. teach a secondary battery comprising a current cut-off mechanism (pressure sensitive elastic element [6]) provided in a current path between an external terminal [1] and an electrode inside a battery container (outer can [11] and sealing plate [3]), wherein the current cut-off mechanism [6] is accommodated in the battery container, and includes a diaphragm [6] connected to the external terminal (via sealing lead [5]) and a current collector (current collector tab [9] (specifically insert portion [9a]) in conjunction with interrupting foil [8] and current collecting tab holder [7]) having a 
The current collector defines a portion (formed via holder [7], portion that holds interrupting foil [8], and current collecting tab [9] (specifically insert portion [9a])) on a surface opposing the diaphragm which is formed in an elliptical shape, an oblong shape, or a shape with a straight portion and curved portions at both ends of the straight portion having a width direction of the battery container as a long-side direction thereof (diaphragm [6] has a planar shape with a straight portion an curved portions at both ends of the straight portion having a width direction of the battery container as a long-side direction thereof), the planar shape of the current collector corresponding to the planar shape of the diaphragm [6] when viewed in a plan view (figs. 3a, 3b, 5).  (Note: At the very least, regarding any portion that does not have a planar shape– the shape is merely a change in shape which has been held to be obvious by the Office. See MPEP §2144.04(IV)(B).)
The diaphragm includes a bottom wall portion (flat part, upper portion of pressure sensitive elastic element [6]) and a protruding portion (portion adhered to [8]) from the outer side to the inner side of the battery container in a direction from a battery cover toward a bottom surface of a battery case (outer can [11]),Page 2 of 9Application No. 15/120,589 Attorney Docket No. 117487.69384USand the protruding portion is bonded to the current collector inside the concave portion (as the protruding portion of diaphragm [6] and [8] are welded in holder [7c]) (figs. 1b, 3a-3b, 0091).  
	Yamauchi et al. do not teach wherein the diaphragm includes a circumferential portion, a side wall portion, at least a part of the bottom wall portion is accommodated in the portion, wherein (b) the portion is a concave portion which includes a continuously 
	With respect to (a): Umeyama et al. teaches a different diaphragm, with a circumferential portion (flange [34]) a side wall portion (sloped side wall [32A]), a bottom wall portion (dome portion [32B]) (fig. 4).  (Note: Peak [32B1] of Umeyama et al. corresponds to Yamauchi et al.’s protruding portion)
The combination of Umeyama et al.’s diaphragm – including a circumferential portion and side wall portion – with Yamauchi et al.’s (having a bottom wall portion with a protruding portion)  would yield the predictable result of providing an operable diaphragm for cut-off.  
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine Umeyama et al.’s diaphragm – including a circumferential portion and side wall portion – with Yamauchi et al.’s (having a bottom wall portion with a protruding portion), as the combination would yield the predictable result of providing an operable diaphragm for cut-off.  	“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Mitani et al. teaches a similar structure regarding a diaphragm [2] having connection to a current collector (splitter [4] and joined portion [7]), sandwiched Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 14, the combination renders this limitation obvious, as Mitani et al., relied upon the inclined surface, includes a concavely curved surface along the bottom wall portion (fig. 2).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.

	As to claim 16, the combination renders the limitation obvious, as Yamauchi et al. teach the portion includes a fragile portion (interrupting foil [8]) which is broken when the diaphragm is deformed in a direction separating from the current collector [9] (specifically insert portion [9a]) (figs. 3a-b; para 0077, 0080).  (Mitani et al. render obvious that the portion is a concave portion.  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)
  	As to claim 17, Yamauchi et al. teaches the diaphragm [6] is bonded to a bonding portion surrounded by the fragile portion (as attached to [8]) (figs. 3a-3b).
	Yamauchi et al. do not teach the fragile portion is provided using a notched portion formed in the concave portion.
	However, Umeyama et al. teach a diaphragm (current breaking valve [30]) bonded (welded) to a bonding portion surrounded by a fragile portion (thin portion [76], as denoted by circular notch [76]), the fragile portion is provided using a notched portion (circular notch [79]) formed in the concave portion (figs. 4-5; para 0079-0080, 0128).  Accordingly, the substitution of the interrupting foil (taught by Yamauchi et al.) for a fragile portion provided using a notched portion formed in the concave portion (taught by Umeyama et Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 18, Yamauchi et al. teach the diaphragm [6] is disposed adjacent to an outer side of the battery container (close to an outer side of the container, e.g. the sealing plate [3]), and the external terminal [1] includes a through-hole (vertical hole [1a] and horizontal hole [1b]) which allows, a space of the diaphragm on the outer side of the battery container and an external space of the battery container to communicate with each other (figs. 2, 3a-3b; para 0079-0080). 
 	As to claim 19, Yamauchi et al. teach a conductive plate (sealing lead [5], which must be conductive, as fig. 3a indicates the current path traversing it) which is provided between the external terminal [1] and the diaphragm [6] and to which the circumferential portion of the diaphragm is bonded (welded), wherein the external terminal [1] includes a connection portion (lower portion of the terminal [1]) which passes through the battery container (sealing plate [3]) and the conductive plate (sealing lead [5]), and the connection portion includes a caulking portion (portion that interfaces with sealing lead 
	As to claim 20, Yamauchi et al. teach of an insulating member [4] which is disposed between each of the current collector ([7], [8], [9] (specifically insert portion [9a])) and the conductive plate (sealing lead [5]), and the battery container (sealing plate [3]), wherein a thickness of a thin portion of the insulating member between the conductive plate (sealing lead [5]) and the battery container (the flat plate part of the insulating plate [4]) is thinner than a thickness of a thick portion thereof between the current collector and the battery container (leg portion of insulating plate [4]).  See annotated fig. 3(a) below. 

    PNG
    media_image1.png
    398
    664
    media_image1.png
    Greyscale

	As to claim 21, Yamauchi et al. teach the current collector includes a base portion (insert member [9a]) fixed to the insulating member (insulating plate [4]) (via current collecting holder [7]) and a breaking unit (interrupting foil [8]) connected to the base portion via a coupling portion (through-hole [9c]), and the breaking unit (interrupting foil [8]) is disposed closer to an inner side of the battery container (outer can [11] and sealing 
	As to claim 23, Yamauchi et al. do not teach the diaphragm is configured using aluminum or an aluminum alloy. 
	However, Umeyama et al. teach of a similar diaphragm (current breaking valve [30]), which is made of an aluminum or an aluminum alloy (fig. 4; para 0082).  The motivation for using aluminum or aluminum alloy as the diaphragm is that they are highly conductive (para 0082).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to use aluminum or aluminum alloy as the diaphragm to ensure that the diaphragm is highly conductive.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum or aluminum alloy as the diaphragm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. in view of Byun et al. and Mitani et al., as applied to claims 1, 18, and 19 above, further in view of US 2010/0167107 (Byun et al.).
As to claim 22, the combination does not teach that the conductive plate includes an annular groove with which the circumferential portion (Sa) of the diaphragm is engaged.
	However, Byun et al. shows a circumferential portion of a diaphragm (plate [63]) is properly held by a conductive plate above via a groove [27] (figs 2, 4, 5; para 0059) (an annular groove with which the circumferential portion of the diaphragm is engaged).   Combing an annular groove feature to a conductive plate to hold a circumferential portion of a diaphragm would yield the predictable result of providing a diaphragm that his properly held in place.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to combine the annular groove [27] of Byun et al. with the conductive plate of Yamauchi et al. (sealing lead [5]) to hold a circumferential portion of a diaphragm (rendered obvious by Byun above in claim 1; see the rejection to claim 1 for full details incorporated herein but not reiterated herein for brevity’s sake) would have yielded the predictable result of holding a diaphragm .  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues that WO 2014/033806A1 has been overcome by the statement regarding 102(b)(2)(C).  
	Examiner respectfully disagrees.  The 102(b)(2)(C) exception is applicable to references having a 102(a)(2) date.  However, the reference has a 102(a)(1) prior art date; thus the 102(b)(2)(C) exception is not applicable.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the prior art rejections relying upon Yamauchi as the primary reference (a) lack a rationale (due to using predictable result as a rationale, wherein the primary reference already has a different cut-off diaphragm, and thus the modification would have achieved nothing new) and (b) are hindsight.
	Examiner respectfully disagrees.
With respect to (a), the rationale is that the substitution of one cut-off diaphragm for another would yield predictable results.  This rationale is supported by the Office – see MPEP 2143(I)(B).  Applicant’s arguments appear to be in line with the Office guidance – that substitution of one known item for another would be obvious (“would have achieved nothing new”).
With respect to (b), only the prior art has been relied upon (not the application); thus no hindsight exists.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the arguments are not persuasive, and the rejection of record is maintained.
	Applicant argues that the claimed diaphragm exhibits unexpected substantially improved results (regarding increasing deformation amount to reliably perform cut-off), which is not recognized by the prior art.
	Examiner respectfully disagrees.  The argument appears to be drawn to unexpected results.  However, no data to show unexpected results has been presented.  Examiner suggests reviewing MPEP 716.02 in full to see the burden necessary to show unexpected results.  (For example – evidence must be shown (MPEP 716.02(a); Applicant must establish unexpected art (716.02(b)); results should be commensurate in scope with the claimed invention (716.02(d)), and comparison with the closest prior art should be done (716.02(e)). None of the aforementioned have been met.)  Thus, the argument is not persuasive, and the rejection of record is maintained. 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Byun) do not cure the deficiencies of the rejection applied to the independent claim (Yamauchi, Mitani, and Umeyama).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796